

SECOND AMENDMENT TO CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
April 28, 2020 and effective as of the Effective Date (as hereinafter defined),
is made and entered into by and among CHURCHILL DOWNS INCORPORATED, a Kentucky
corporation (“Borrower”), the other Credit Parties, each of the Lenders (as
hereinafter defined) party hereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent under the Credit Agreement referred to below (in such
capacity, “Administrative Agent”).
RECITALS
A.Borrower and the Lenders party hereto are parties to that certain Credit
Agreement, dated as of December 27, 2017 (as amended by that certain First
Amendment to Credit Agreement, dated as of March 16, 2020, and as further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Borrower, the subsidiaries of
Borrower party thereto as guarantors, the banks, financial institutions and
other entities from time to time party thereto as lenders (including the L/C
Lenders and the Swingline Lender) (collectively, the “Lenders”), Administrative
Agent and as collateral agent under the Credit Agreement (in such capacity,
“Collateral Agent”).
B.Borrower has requested that the Lenders party hereto agree to amend the Credit
Agreement subject to, and in accordance with, the terms and conditions set forth
herein.
C.Borrower, the Lenders party hereto, constituting the Required Revolving
Lenders and the Required Lenders, and the Administrative Agent, are willing to
agree to enter into this Second Amendment, subject to the conditions and on the
terms set forth below.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower, each of the other Credit Parties and
each of the Lenders party hereto agree as follows:
1.Definitions. Except as otherwise expressly provided herein, capitalized terms
used in this Second Amendment (including in the Recitals above) shall have the
meanings given in the Credit Agreement, and the rules of construction set forth
in the Credit Agreement shall apply to this Second Amendment.
2.Amendments to Credit Agreement.
(a)The following new definitions are hereby added to Section 1.01 of the Credit
Agreement, inserted in proper alphabetical order:
“Financial Covenant Relief Condition” shall mean that from and after the Second
Amendment Effective Date Borrower has not, and shall not have permitted any
Restricted Subsidiary to, directly or indirectly, declare or make any Restricted
Payment at any time pursuant to Sections 10.06(i), (j), (k) or (o) except
dividends in an aggregate amount not to exceed $26.0 million.
“Financial Covenant Relief Period” shall mean the period commencing on the date
on which Borrower delivers to the Administrative Agent the financial statements
and compliance certificate required pursuant to Sections 9.04(a) and 9.04(c) for
the fiscal quarter ended March 31, 2020 and ending on the earliest of (i) the
date on which Borrower delivers to the Administrative Agent the financial
statements and compliance certificate required pursuant to Sections 9.04(a) and
9.04(c) for the fiscal quarter ended June 30, 2021, (ii) the day upon which
Borrower shall have notified the Administrative Agent in writing that it has
elected to end the Financial Covenant Relief Period and (iii) the day upon which
Borrower fails to satisfy the Financial Covenant Relief Condition.
“Kentucky Derby Race Week” shall mean the week leading up to and ending with the
horse race commonly known as the “Kentucky Derby” held at the Churchill Downs
race track located in Louisville, Kentucky.
“Liquidity” shall mean, on any date, the sum of (i) the aggregate amount of
Unrestricted Cash (determined solely pursuant to clause (a) of the definition
thereof) of Borrower and its Restricted Subsidiaries on such date plus (ii) the
excess of the aggregate principal amount of Revolving



--------------------------------------------------------------------------------



Commitments in effect on such date over the aggregate Revolving Tranche Exposure
of all Lenders on such date.
“Second Amendment Effective Date” shall mean the “Effective Date” as defined in
that certain Second Amendment to Credit Agreement, dated as of April 28, 2020,
among Borrower, the other Credit Parties, Administrative Agent and the Lenders
party thereto.
(b)The definition of “Consolidated EBITDA” set forth in Section 1.01 of the
Credit Agreement is hereby amended to add clauses (G) and (H) below:
“(G) with respect to the first Test Period ending after expiration of the
Financial Covenant Relief Period, Consolidated EBITDA for such Test Period shall
be at Borrower’s election the greatest of (i) the Consolidated EBITDA for such
Test Period, (ii) the Consolidated EBITDA for the two (2) most recently ended
consecutive fiscal quarters multiplied by 2 and (iii) the Consolidated EBITDA
for the three (3) most recently ended consecutive fiscal quarters multiplied by
4/3; provided that, notwithstanding the foregoing, in no case shall Consolidated
EBITDA attributable to the Churchill Downs race track located in Louisville,
Kentucky during the Kentucky Derby Race Week be subject to a multiplier utilized
pursuant to clause (ii) or (iii) above; and
(H) with respect to the second Test Period ending after expiration of the
Financial Covenant Relief Period, Consolidated EBITDA for such Test Period shall
be at Borrower’s election the greater of (i) the Consolidated EBITDA for such
Test Period and (ii) the Consolidated EBITDA for the three (3) most recently
ended consecutive fiscal quarters multiplied by 4/3; provided that,
notwithstanding the foregoing, in no case shall Consolidated EBITDA attributable
to the Churchill Downs race track located in Louisville, Kentucky during the
Kentucky Derby Race Week be subject to a multiplier utilized pursuant to clause
(ii) above.”
(c)The definition of “License Revocation” set forth in Section 1.01 of the
Credit Agreement is hereby replaced with the following definition:
“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor or similar official with
respect to, any Gaming/Racing License covering any Gaming/Racing Facility owned,
leased, operated or used by Borrower or any of its Restricted Subsidiaries, in
each case other than any temporary revocation, failure to renew or suspension
arising from or related to the novel coronavirus pandemic.
(d)The definition of “Material Adverse Effect” set forth in Section 1.01 of the
Credit Agreement is hereby replaced with the following definition:
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, financial condition or results of operations of Borrower and
its Restricted Subsidiaries, taken as a whole and after giving effect to the
Transactions, (b) a material adverse effect on the ability of the Credit Parties
to satisfy their material payment Obligations under the Credit Documents or (c)
a material adverse effect on the legality, binding effect or enforceability
against any material Credit Party to which it is a party or any of the material
rights and remedies of any Secured Party thereunder or the legality, priority or
enforceability of the Liens on a material portion of the Collateral; provided,
that in the case of clauses (a) and (b) above, during the Financial Covenant
Relief Period, the effects of the novel coronavirus pandemic or any matters
arising therefrom shall not constitute, result or otherwise have (or reasonably
be expected to constitute, result or otherwise have) a Material Adverse Effect.
(e)Sections 9.04(a) and 9.04(b) of the Credit Agreement are hereby amended and
replaced with the following:
“(a) Quarterly Financials. As soon as available, but in any event within (1)
during Financial Covenant Relief Period, the later of (A) forty-five (45) days
after the end of each fiscal quarter of Borrower (other than the last fiscal
quarter in any fiscal year) and (B) the date upon which Borrower is required to
file its Form 10-Q under SEC rules then in effect and (2) after the



--------------------------------------------------------------------------------



Financial Covenant Relief Period, forty-five (45) days after the end of each
fiscal quarter of Borrower (other than the last fiscal quarter in any fiscal
year), (x) a consolidated balance sheet of Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for such fiscal
quarter and the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Borrower as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes and (y) management’s discussion and analysis of the important
operational and financial developments of Borrower and the Subsidiaries during
such fiscal quarter;
(b) Annual Financials. As soon as available, but in any event within (1) during
Financial Covenant Relief Period, the later of (A) ninety (90) days after the
end of each fiscal year of Borrower and (B) the date on which Borrower is
required to file its Form 10-K under SEC rules then in effect and (2) after the
Financial Covenant Relief Period, ninety (90) days after the end of each fiscal
year of Borrower, (x) consolidated balance sheets of Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year and, in the case of each such consolidated financial
statements, audited and accompanied by a report and opinion of either
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, other than resulting
from (I) an upcoming maturity date within twelve (12) months under any
Indebtedness, (II) any prospective or actual default of any financial covenant
or event of default under Section 10.08 or any other financial covenant with
respect to the credit facilities hereunder or any other Indebtedness or (III)
solely for periods ending or otherwise containing periods during the Financial
Covenant Relief Period, to the extent arising from, or related to the novel
coronavirus pandemic, and (y) management’s discussion and analysis of the
important operational and financial developments of Borrower and the
Subsidiaries during such fiscal year;”
(f)Section 10.08 of the Credit Agreement is hereby amended and replaced with the
following:
“SECTION 10.08. Financial Covenant. Without the consent of the Required
Revolving Lenders:
(a)Maximum Consolidated Total Secured Net Leverage Ratio. Borrower shall not
permit the Consolidated Total Secured Net Leverage Ratio as of the last day of
any fiscal quarter of Borrower commencing with the first complete fiscal quarter
ending after the Closing Date to exceed 4.00 to 1.00; provided, that the
Borrower shall be permitted upon written notice to the Administrative Agent at
any time after the Closing Date, solely in connection with a Permitted
Acquisition that involves the payment of aggregate consideration by the Borrower
and its Subsidiaries in excess of $100,000,000 (a “Relevant Acquisition”), to
increase such maximum Consolidated Total Secured Net Leverage Ratio to 4.50 to
1.00 for the next four consecutive fiscal quarters ending following the closing
date of such Permitted Acquisition (and, solely for the purpose of testing pro
forma compliance with this Section in connection with any such Relevant
Acquisition pursuant to any definition, basket or other provision of this
Agreement, for the applicable fiscal quarter preceding the closing date of the
Relevant Acquisition (or, at the option of the Borrower, in the case of a
Limited Condition Transaction, the applicable fiscal quarter preceding the date
that definitive agreements for such Limited Condition Transaction are entered
into)).
(b)Minimum Interest Coverage Ratio. Borrower shall not permit the Interest
Coverage Ratio as of the last day of any fiscal quarter of Borrower commencing
with the first complete fiscal quarter ending after the Closing Date to be less
than 2.50 to 1.00.



--------------------------------------------------------------------------------



(c)Minimum Liquidity. Borrower shall not permit Liquidity at any time during the
Financial Covenant Relief Period to be less than $150,000,000; provided that if
the Financial Covenant Relief Period is terminated pursuant to clause (ii) or
(iii) of the definition thereof, Borrower shall not permit Liquidity to be less
than $150,000,000 until the earlier of (x) the date on which Borrower delivers
to the Administrative Agent the financial statements and compliance certificate
required pursuant to Section 9.04(a) or (b), as applicable, and (c) for the Test
Period during which such termination occurs and (y) the date set forth in clause
(i) of the definition of Financial Covenant Relief Period. As soon as available
and in any event within ten (10) Business Days following the last day of each
calendar month occurring during the Financial Covenant Relief Period, Borrower
shall furnish a certificate of a Responsible Officer setting forth in reasonable
detail the computations necessary to determine whether Borrower and its
Restricted Subsidiaries were in compliance with this Section 10.08(c) during
each day of the Financial Covenant Relief Period during the calendar month to
which the certificate relates.
(d)Financial Covenant Relief Period. Notwithstanding anything to the contrary in
this Agreement, during the Financial Covenant Relief Period, Borrower shall not
be required to comply with the Financial Maintenance Covenants in Section
10.08(a) and 10.08(b).
For the avoidance of doubt, only the consent of the Required Revolving Lenders
shall be required to (and only the Required Revolving Lenders, shall have the
ability to) amend, waive or modify the covenants set forth in this Section 10.08
(including any amendment or modification of any defined terms as used in this
Section 10.08).”
3.Representations and Warranties. To induce the Lenders party hereto to agree to
this Second Amendment, Borrower and each of the other Credit Parties represent
to the Lenders and Administrative Agent that as of the date hereof and as of the
Effective Date (before and after giving effect to all of the transactions
occurring on the Effective Date):
(a)Borrower and each Restricted Subsidiary (i) is a corporation, partnership,
limited liability company or other entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization; (ii)(1)
has all requisite corporate or other power and authority and (2) has all
governmental licenses, authorizations, consents and approvals necessary to own
its Property and carry on its business as now being conducted; and (iii) is
qualified to do business and is in good standing in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary;
except, in the case of clauses (ii)(2) and (iii) where the failure thereof
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect;
(b)Borrower and each Restricted Subsidiary has all necessary corporate or other
organizational power, authority and legal right to execute, deliver and perform
its obligations under this Second Amendment and each other Credit Document to
which it is a party and to consummate the transactions herein and therein
contemplated; the execution, delivery and performance by Borrower and each
Restricted Subsidiary of this Second Amendment and each other Credit Document to
which it is a party and the consummation of the transactions herein and therein
contemplated have been duly authorized by all necessary corporate, partnership
or other organizational action on its part; and this Second Amendment has been
duly and validly executed and delivered by each Credit Party and constitutes,
and each of the other Credit Documents to which it is a party when executed and
delivered by such Credit Party will constitute, its legal, valid and binding
obligation, enforceable against each Credit Party, as applicable, in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws of
general applicability from time to time in effect affecting the enforcement of
creditors’ rights and remedies and (b) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);
(c)none of the execution, delivery and performance by any Credit Party of this
Second Amendment nor the consummation of the transactions herein contemplated do
or will (i) conflict with or result in a breach of, or require any consent
(which has not been obtained and is in full force and effect) under (x) any
Organizational Document of any Credit Party or (y) any applicable Requirement of
Law (including, without limitation, any Gaming/Racing Law) or (z) any order,
writ, injunction or decree of any Governmental Authority binding on any Credit
Party, or tortiously interfere with, result in a breach of, or require
termination of, any term or provision of any Contractual Obligation of any
Credit Party or (ii) constitute (with due notice or lapse of time or both) a
default under any such Contractual Obligation or (iii) result in or require the
creation or imposition of any Lien (except for the Liens created pursuant to the
Security Documents) upon any Property of any Credit Party pursuant to the terms
of



--------------------------------------------------------------------------------



any such Contractual Obligation, except with respect to (i)(y), (i)(z), (ii) or
(iii) which would not reasonably be expected to result in a Material Adverse
Effect; and
(d)no Default or Event of Default has occurred and is continuing.
4.Effectiveness of this Second Amendment. This Second Amendment shall be
effective on the date (the “Effective Date”) on which all of the following
conditions are satisfied or waived:
(a)Borrower, the other Credit Parties, Administrative Agent and each Lender who
has consented hereto (constituting collectively the Required Revolving Lenders
and the Required Lenders) have delivered their fully executed signature pages
hereto to Administrative Agent;
(b)(i) no Default or Event of Default shall have occurred and be continuing,
(ii) each of the representations and warranties contained in Section 3 of this
Second Amendment shall be true and correct and (iii) Administrative Agent shall
have received an Officer’s Certificate of Borrower, dated the Effective Date,
certifying that the conditions set forth in this clause (b) have been satisfied;
(c)On or prior to the Effective Date, Administrative Agent and each Lender party
hereto shall have received at least three (3) Business Days prior to the
Effective Date all documentation and other information reasonably requested in
writing at least ten (10) Business Days prior to the Effective Date by
Administrative Agent and such Lender, as applicable, that Administrative Agent
and such Lender, as applicable, reasonably determine is required by regulatory
authorities from the Credit Parties under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Act;
(d)No later than three (3) Business Days prior to the Effective Date, to the
extent Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation and to the extent requested by Administrative Agent or any
Lender at least ten (10) Business Days prior to the Effective Date,
Administrative Agent and each such Lender, as applicable, shall have received a
Beneficial Ownership Certification in relation to Borrower;
(f)Borrower shall have paid to Administrative Agent, for the account of each
Lender party hereto, a fee in an amount equal to the sum of (i) 0.05% of such
Lender’s Revolving Commitments on the Effective Date plus (ii) 0.05% of such
Lender’s Term B Facility Loans on the Effective Date; and
(e)to the extent invoiced at least two (2) Business Days prior to the Effective
Date (unless otherwise agreed by Borrower), all costs, fees and expenses
(including, without limitation, reasonable legal fees and expenses of Cahill
Gordon & Reindel LLP) of Administrative Agent and JPMorgan Chase Bank, N.A. in
respect of the transactions contemplated herein, shall have been paid to the
extent due.
5.Acknowledgments.
(a)Borrower and each other Credit Party acknowledges and agrees that, both
before and after giving effect to this Second Amendment, Borrower and each other
Credit Party is, jointly and severally, indebted to the Lenders and the other
Secured Parties for the Obligations, without defense, counterclaim or offset of
any kind. Borrower and each other Credit Party hereby ratifies and reaffirms the
validity, enforceability and binding nature of such Obligations both before and
after giving effect to this Second Amendment (except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity).
(b)Borrower and each other Credit Party hereby ratifies and reaffirms its
obligations under the Credit Documents to which it is a party and its prior
grant and the validity and enforceability (except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally and subject to general principles of equity) of the Liens and
security interests granted to Collateral Agent for the benefit of the Secured
Parties to secure all of the Obligations by Borrower and each other Credit Party
pursuant to the Credit Documents to which any of Borrower or such other Credit
Party is a party and hereby confirms and agrees that, after giving effect to
this Second Amendment, all such Liens and security interests are, and each such
Credit Document is, and shall continue to be, in full force and effect and each
is hereby ratified and confirmed in all respects.
6.Miscellaneous.



--------------------------------------------------------------------------------



(a)THIS SECOND AMENDMENT AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF
ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF ANOTHER JURISDICTION.
(b)EACH PARTY HERETO AGREES THAT SECTIONS 13.09(b), (c), (d) AND (e) OF THE
CREDIT AGREEMENT SHALL APPLY TO THIS SECOND AMENDMENT MUTATIS MUTANDIS.
(c)This Second Amendment may be executed in one or more duplicate counterparts
and, subject to the other terms and conditions of this Second Amendment, when
signed by all of the parties listed below shall constitute a single binding
agreement. Delivery of an executed signature page to this Second Amendment by
facsimile transmission or other electronic transmission (including portable
document format (“.pdf”) or similar format) shall be as effective as delivery of
a manually signed counterpart of this Second Amendment. This Second Amendment,
the Credit Agreement and the other Credit Documents constitute the entire
contract among the parties thereto relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.
(d)Wherever possible, each provision of this Second Amendment shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Second Amendment shall be prohibited by or invalid
under applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Second Amendment.
(e)Except as amended hereby, all of the provisions of the Credit Agreement and
the other Credit Documents shall remain in full force and effect except that
each reference to the “Credit Agreement”, or words of like import in any Credit
Document, shall mean and be a reference to the Credit Agreement as amended
hereby. This Second Amendment shall be deemed a “Credit Document” as defined in
the Credit Agreement.
(f)This Second Amendment shall not extinguish the obligations for the payment of
money outstanding under the Credit Agreement or discharge or release the
priority of any Credit Document (or any other security therefor). Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Credit Agreement, any of the other Credit Documents or the
instruments, documents and agreements securing the same, which shall remain in
full force and effect. Nothing in this Second Amendment shall be construed as a
release or other discharge of Borrower or any other Credit Party from any of its
obligations and liabilities under the Credit Agreement or the other Credit
Documents.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed as of the day and year first above written, to be effective as of the
Effective Date.


Borrower:
CHURCHILL DOWNS INCORPORATED
By: /s/ Marcia. A. Dall
Name: Marcia A. Dall
Title: Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------



ARLINGTON PARK RACECOURSE, LLC
BB DEVELOPMENT LLC
CALDER RACE COURSE, INC.
CHURCHILL DOWNS INTERACTIVE GAMING, LLC
CHURCHILL DOWNS MANAGEMENT COMPANY, LLC
CHURCHILL DOWNS RACETRACK, LLC
CHURCHILL DOWNS TECHNOLOGY INITIATIVES COMPANY
DERBY CITY GAMING, LLC
HCRH, LLC
LLN PA, LLC
MAGNOLIA HILL, LLC
MVGR, LLC
PID, LLC
SW GAMING LLC
TROPICAL PARK, LLC
YOUBET.COM, LLC




By: /s/ Marcia. A. Dall
Name: Marcia A. Dall
Title: Treasurer



--------------------------------------------------------------------------------



ARLINGTON OTB CORP.
CHURCHILL DOWNS LOUISIANA VIDEO POKER COMPANY, L.L.C.
CHURCHILL DOWNS LOUISIANA HORSERACING COMPANY, L.L.C.
VIDEO SERVICES, L.L.C.




By: /s/ Michael W. Anderson  
Name: Michael W. Anderson
Title: Secretary




UNITED TOTE COMPANY




By: /s/ Benjamin C Murr  
Name: Benjamin C. Murr
Title: Treasurer




QUAD CITY DOWNS, INC.




By: /s/ Bradley K. Blackwell  
Name: Bradley K. Blackwell
Title: Secretary




OCEAN DOWNS LLC
OCEAN ENTERPRISE 589 LLC
OLD BAY GAMING AND RACING, LLC
RACING SERVICES LLC




By: /s/ Bobbi Sample   
Name: Bobbi Sample
Title: General Manager



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender


By: /s/ Karen Watson   
Name: Karen Watson   
Title: Authorized Signer   



--------------------------------------------------------------------------------



[Lender signature pages on file with the Administrative Agent]

